DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending.

Response to Arguments
Applicant's arguments filed 02/04/22 have been fully considered but they are not persuasive. 
Applicant’s argument regarding claim 1 (Remarks pgs. 8-10) have been fully considered but are not persuasive. At [0039], Nayyar describes a setup allowing for beamforming.  This setup includes timing diagram 60, in which each of the three slave IC chips transmit multiple signals without temporal overlap (reference Fig. 3, [0034]).
Applicant’s arguments regarding claim 4 (Remarks pgs. 10-12) have been fully considered but are not persuasive. Examiner respectfully submits that the use and implementation of a MOSI line of a SPI in master/slave configurations is a technique known to those of ordinary skill in the art. 
Applicant’s arguments regarding claim 7 (Remarks pgs. 12-13) have been fully considered but are not persuasive.  Examiner respectfully submits that the FRC predetermined value corresponds to the time offset threshold stored in a first register.  
Applicant’s arguments regarding claim 8 (Remarks pgs. 13-14) have been fully considered but are not persuasive.  Examiner respectfully submits that the FRC predetermined value is programmed in order to be implemented.
claim 10 have been fully considered but are not persuasive for similar reasons as discussed herein-above with respect to claim 1.
Applicant’s arguments regarding claim 12 have been fully considered but are not persuasive for similar reasons as discussed herein-above with respect to claim 4.
Applicant’s arguments regarding claim 13 have been fully considered but are not persuasive for similar reasons as discussed herein-above with respect to claims 4 and 8.
Applicant’s arguments regarding claim 15 have been fully considered but are not persuasive for similar reasons as discussed herein-above with respect to claim 7.
Applicant’s arguments regarding claim 16 have been fully considered but are not persuasive. As best interpreted by examiner, the broadest reasonable interpretation of the claim includes the FRC counting towards a predetermined value.
Applicant’s arguments regarding claim 18 have been fully considered but are not persuasive for similar reasons as discussed herein-above with respect to claim 1.
Applicant’s arguments regarding claim 19 have been fully considered but are not persuasive for similar reasons as discussed herein-above with respect to claims 4 and 8.
Applicant’s arguments regarding claim 20 have been fully considered but are not persuasive for similar reasons as discussed herein-above with respect to claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayyar et al (US 2018/0115409 Al; hereinafter “Nayyar”).

Regarding claim 1,
Nayyar teaches:
A method comprising: 
receiving a global trigger (Fig. 10 – sync signal, [0031] – synchronization signal via an output pin thereof to another IC chip 2… operating in a slave mode) with a first millimeter-wave radar; ([0069] – radar system 200 can also include a master radar IC chip 206 and K number of slave radar IC chips 208; Fig. 9, element 208 – first millimeter-wave radar corresponds to slave radar IC chip 1)
receiving the global trigger (Fig. 10 – sync signal, [0031] – synchronization signal via an output pin thereof to another IC chip 2… operating in a slave mode) with a second millimeter-wave radar; ([0069] – radar system 200 can also include a master radar IC chip 206 and K number of slave radar IC chips 208; Fig. 9, element 208 – second millimeter-wave radar corresponds to slave radar IC chip 2)
generating a first internal trigger ([0031] – a pulse in the synchronization signal can cause the root trigger output by the root timer 10; internal trigger corresponds to root trigger) of the first millimeter-wave radar after a first offset duration from the global trigger; ([0028] – MCU 6 can employ the root trigger to determine a time to execute a built-in-self test (GIST), radar chirps or the like)
generating a second internal trigger of the second millimeter-wave radar after a second offset duration from the global trigger; (slave radar IC chip 2 generates second internal trigger in the same way that slave radar IC chip 1 generates first internal trigger (discussed supra))
start transmitting first millimeter-wave radar signals with the first millimeter-wave radar based on the first internal trigger; ([0028] – root timer 10 can also provide the root trigger… to determine a time to execute radar chirps; [0030] – MCU 6 controls… radar chirps)
and start transmitting second millimeter-wave radar signals with the second millimeter-wave radar based on the second internal trigger, (same process discussed supra for slave radar IC chip 1 occurs within slave radar IC chip 2 )
wherein the second offset duration is different from the first offset duration, and wherein the first and second millimeter-wave radar signals are transmitted sequentially so as to exhibit no temporal overlap. ([0045] – The hardware leaf timer module 114 may generate several digital signals (the timing signals) through hardware leaf timers that control the timing of various activities in the radar IC chip 100. These activities can include enabling and disabling of transmitter and/or LO circuits. [0039] - The employment of multiple IC chips 2 allows for beamforming.  In order to perform beamforming, first and second radar signals must be capable of being transmitted at different times)

Regarding claim 2,
Nayyar teaches the invention as discussed and claimed above.
Nayyar further teaches:
The method of claim 1, further comprising generating the global trigger with an application processor (Fig. 10; [0082] – The master IC chip 252 can include a root timer 258 that can generate a synchronization signal; global trigger corresponds to synchronization signal )

Regarding claim 3,
Nayyar teaches the invention as discussed and claimed above.
Nayyar further teaches:
The method of claim 2, further comprising generating the global trigger using a general purpose input/output (GPIO) pin of the application processor, wherein the GPIO pin is coupled to the first and second millimeter-wave radars. ([0030] – provides a synchronization signal via an output pin)


Regarding claim 5,
Nayyar teaches the invention as discussed and claimed above.
Nayyar further teaches:
The method of claim 1, further comprising: programming the first offset duration into the first millimeter-wave radar; and programming the second offset duration into the second millimeter-wave radar. ([0031] – timing of such operations is controlled by an external source (another IC chip 2) that provides the synchronization signal.)

Regarding claim 6,
Nayyar teaches the invention as discussed and claimed above.
Nayyar further teaches:
The method of claim 1, further comprising: 
after receiving the global trigger by the first millimeter-wave radar, starting a first digital counter (Fig. 4 – FRC; [0045] – The root timer 108 can also provide a free running counter (FRC) signal (labeled in FIG. 4 as "FRC") to a hardware leaf timer module 114) of the first millimeter-wave radar, and when a first count of the first digital counter reaches a first time offset threshold corresponding to the first offset duration, ([0045] – The hardware leaf timers can include circuit components that can generate timing signals and/or timing control signals that are synchronized based on the root trigger provided from the root timer 108) generating the first internal trigger; ([0045] – The hardware leaf timer module 114 may generate several digital signals (the timing signals) through hardware leaf timers that control the timing of various activities in the radar IC chip 100. These activities can include enabling and disabling of various receiver, transmitter and/or LO circuits)
after receiving the global trigger by the second millimeter-wave radar, starting a second digital counter of the second millimeter-wave radar, and when a second count of the second digital counter reaches a second time offset threshold corresponding to the second offset duration, generating the second internal trigger. (same counter implementation for slave radar IC chip 1 discussed supra occurs for slave radar IC chip 2 )

Regarding claim 7,
Nayyar teaches the invention as discussed and claimed above.
Nayyar further teaches:	
The method of claim 6, wherein 
the first time offset threshold is stored in a first register of the first millimeter-wave radar, ([0045] – root timer 108 can output a synchronization signal (which could correspond to the hardware trigger signal) at a synch the synchronization signal can be pulsed each time the FRC reaches a predetermined value)  
and wherein the second time offset threshold is stored in a second register of the second millimeter-wave radar. (same counter threshold implementation discussed supra for slave radar IC chip 1 occurs for slave radar IC chip 2 )

Regarding claim 8,
Nayyar teaches the invention as discussed and claimed above.
Nayyar further teaches:
The method of claim 7, further comprising: 
programming the first time offset threshold into the first register; ([0045] – FRC reaches a predetermined value)
and programming the second time offset threshold into the second register. (same counter threshold implementation discussed supra for slave radar IC chip 1 occurs for slave radar IC chip 2 )

Regarding claim 9,
Nayyar teaches the invention as discussed and claimed above.
Nayyar further teaches:
The method of claim 1, further comprising performing beamforming using the first and second millimeter-wave radars. ([0039] - The employment of multiple IC chips 2 allows for beamforming)

Regarding claim 10,
Nayyar teaches:
A system comprising: 
an application processor configured to generate a global trigger; (Fig. 10 – sync signal, [0031] – synchronization signal via an output pin thereof to another IC chip 2… operating in a slave mode)
a first millimeter-wave radar ([0069] – radar system 200 can also include a master radar IC chip 206 and K number of slave radar IC chips 208; Fig. 9, element 208 – first millimeter-wave radar corresponds to slave radar IC chip 1) comprising: 
a first timer configured to generate a first internal trigger ([0031] – a pulse in the synchronization signal can cause the root trigger output by the root timer 10; internal trigger corresponds to root trigger) after a first offset duration from the global trigger, ([0028] – MCU 6 can employ the root trigger to determine a time to execute a built-in-self test (GIST), radar chirps or the like)
a first millimeter-wave radar sensor circuit, ([0069] – radar system 200 can also include a master radar IC chip 206 and K number of slave radar IC chips 208; Fig. 9, element 208 – first millimeter-wave radar corresponds to slave radar IC chip 1)
and a first controller configured to generate first millimeter-wave radar signals based on the first internal trigger using the first millimeter-wave radar sensor circuit; ([0028] – root timer 10 can also provide the root trigger… to determine a time to execute radar chirps; [0030] – MCU 6 controls… radar chirps)
and a second millimeter-wave radar ([0069] – radar system 200 can also include a master radar IC chip 206 and K number of slave radar IC chips 208; Fig. 9, element 208 – second millimeter-wave radar corresponds to slave radar IC chip 2) that comprises: 
a second timer configured to generate a second internal trigger after a second offset duration from the global trigger, (slave radar IC chip 2 generates second internal trigger supra))
a second millimeter-wave radar sensor circuit, ([0069] – radar system 200 can also include a master radar IC chip 206 and K number of slave radar IC chips 208; Fig. 9, element 208 – second millimeter-wave radar corresponds to slave radar IC chip 2)
and a second controller configured to generate second millimeter-wave radar signals  based on the second internal trigger using the second millimeter-wave radar sensor circuit, (same process discussed supra for slave radar IC chip 1 occurs within slave radar IC chip 2 ) 
wherein the second offset duration is different from the first offset duration so that the first and second millimeter-wave radar signals are transmitted sequential and without temporal overlap. ([0045] – The hardware leaf timer module 114 may generate several digital signals (the timing signals) through hardware leaf timers that control the timing of various activities in the radar IC chip 100. These activities can include enabling and disabling of transmitter and/or LO circuits. [0039] - The employment of multiple IC chips 2 allows for beamforming.  In order to perform beamforming, first and second radar signals must be capable of being transmitted at different times)

Regarding claim 15,
Nayyar teaches the invention as discussed and claimed above.
Nayyar further teaches:
The system of claim 10, wherein 
the first timer comprises a first counter, (Fig. 4 – FRC; [0045] – The root timer 108 can also provide a free running counter (FRC) signal (labeled in FIG. 4 as "FRC") to a hardware leaf timer module 114
wherein the first millimeter-wave radar further comprises a first register configured to store a first time offset threshold corresponding to the first offset duration, ([0045] – root timer 108 can output a synchronization signal (which could correspond to the hardware trigger signal) at a synch the synchronization signal can be pulsed each time the FRC reaches a predetermined value)  
wherein the second timer comprises a second counter, (same counter implementation for slave radar IC chip 1 discussed supra occurs for slave radar IC chip 2 )
and wherein the second millimeter-wave radar further comprises a second register configured to store a second time offset threshold corresponding to the second offset duration. . (same counter threshold implementation discussed supra for slave radar IC chip 1 occurs for slave radar IC chip 2 )

Regarding claim 16,
Nayyar teaches the invention as discussed and claimed above.
Nayyar further teaches:
The system of claim 15, wherein 
the first counter is configured to start counting up after receiving the global trigger, (Fig. 4 – FRC; [0045] – The root timer 108 can also provide a free running counter (FRC) signal (labeled in FIG. 4 as "FRC") to a hardware leaf timer module 114)
and to generate the first internal trigger ([0045] – The hardware leaf timer module 114 may generate several digital signals (the timing signals) through hardware leaf timers that control the timing of various activities in the radar IC chip 100. These activities can include enabling and disabling of various receiver, transmitter and/or LO circuits) when a first count of the first counter reaches the first time offset threshold, ([0045] – The hardware leaf timers can include circuit components that can generate timing signals and/or timing control signals that are synchronized based on the root trigger provided from the root timer 108)
and wherein the second counter is configured to start counting up after receiving the global trigger, (same counter implementation for slave radar IC chip 1 discussed supra occurs for slave radar IC chip 2 )
and to generate the second internal trigger when a second count of the second counter reaches the second time offset threshold. (same counter implementation for slave radar IC chip 1 discussed supra occurs for slave radar IC chip 2 )

Regarding claim 17,
Nayyar teaches the invention as discussed and claimed above.
Nayyar further teaches:
The system of claim 10, wherein the application processor is configured to send the global trigger using a GPIO terminal that is coupled to respective trigger terminals of the first and second millimeter-wave radars.  ([0030] – provides a synchronization signal via an output pin)

Regarding claim 18,
Nayyar teaches:
A system comprising: 
an application processor configured to generate a global trigger; ; (Fig. 10 – sync signal, [0031] – synchronization signal via an output pin thereof to another IC chip 2… operating in a slave mode)
a first millimeter-wave radar ([0069] – radar system 200 can also include a master radar IC chip 206 and K number of slave radar IC chips 208; Fig. 9, element 208 – first millimeter-wave radar corresponds to slave radar IC chip 1)  comprising: 
a first trigger terminal configured to receive the global trigger, ([0031] – synchronization signal is received at an input of the IC chip from another external IC chip operating in the master mode. )
a first timer configured to generate a first internal trigger ([0031] – a pulse in the synchronization signal can cause the root trigger output by the root timer 10; internal trigger corresponds to root trigger) after a first offset duration from the global trigger, ([0028] – MCU 6 can employ the root trigger to determine a time to execute a built-in-self test (GIST), radar chirps or the like)
a first millimeter-wave radar sensor circuit, ([0069] – radar system 200 can also include a master radar IC chip 206 and K number of slave radar IC chips 208; Fig. 9, element 208 – first millimeter-wave radar corresponds to slave radar IC chip 1)
and a first controller configured to generate first millimeter-wave radar signals based on the first internal trigger using the first millimeter-wave radar sensor circuit; ([0028] – root timer 10 can also provide the root trigger… to determine a time to execute radar chirps; [0030] – MCU 6 controls… radar chirps)
and a second millimeter-wave radar ([0069] – radar system 200 can also include a master radar IC chip 206 and K number of slave radar IC chips 208; Fig. 9, element 208 – second millimeter-wave radar corresponds to slave radar IC chip 2)  that comprises: 
a second trigger terminal configured to receive the global trigger, (same configuration discussed supra for slave radar IC chip 1 occurs for slave radar IC chip 2 )
a second timer configured to generate a second internal trigger after a second offset duration from the global trigger, (same configuration discussed supra for slave radar IC chip 1 occurs for slave radar IC chip 2 )
a second millimeter-wave radar sensor circuit, (same configuration discussed supra for slave radar IC chip 1 occurs for slave radar IC chip 2 )
and a second controller configured to generate second millimeter-wave radar signals based on the second internal trigger using the second millimeter-wave radar sensor circuit, (same configuration discussed supra for slave radar IC chip 1 occurs for slave radar IC chip 2 )
wherein the second offset duration is different from the first offset duration so that the first and second millimeter-wave radar signals are transmitted sequentially and without temporal overlap. ([0045] – The hardware leaf timer module 114 may generate several digital signals (the timing signals) through hardware leaf timers that control the timing of various activities in the radar IC chip 100. These activities can include enabling and disabling of transmitter and/or LO circuits. [0039] - The employment of multiple IC chips 2 allows for beamforming.  In order to perform beamforming, first and second radar signals must be capable of being transmitted at different times)


Regarding claim 20,
Nayyar teaches the invention as discussed and claimed above.
Nayyar further teaches:
The system of claim 18, 
wherein the first timer comprises a first counter, (Fig. 4 – FRC; [0045] – The root timer 108 can also provide a free running counter (FRC) signal (labeled in FIG. 4 as "FRC") to a hardware leaf timer module 114)
wherein the first millimeter-wave radar further comprises a first register configured to store a first time offset threshold corresponding to the first offset duration, ([0045] – root timer 108 can output a synchronization signal (which could correspond to the hardware trigger signal) at a synch the synchronization signal can be pulsed each time the FRC reaches a predetermined value)  
wherein the second timer comprises a second counter, (same counter implementation for slave radar IC chip 1 discussed supra occurs for slave radar IC chip 2 )
and wherein the second millimeter-wave radar further comprises a second register configured to store a second time offset threshold corresponding to the second offset duration. (same counter implementation for slave radar IC chip 1 discussed supra occurs for slave radar IC chip 2)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyar.

Regarding claim 4,
Nayyar teaches the invention as discussed and claimed above:
generating the global trigger 

	A modification of Nayyar to generate the global trigger using a master out slave in (MOSI) line of a serial peripheral interface (SPI) would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to implement the master/slave configuration of Nayyar; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, Universal Asynchronous Reception and Transmission (UART), Inter-integrated-circuit (I2C), and Serial Peripheral Interface (SPI); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable 

Regarding claim 11,
Nayyar teaches the invention as discussed and claimed above:
The system of claim 10, 
wherein the first millimeter-wave radar further comprises a first 
wherein the second millimeter-wave radar further comprises a second 

Nayyar further teaches:
wherein the application processor comprises an 

	A modification of Nayyar to use SPI slave circuits, a SPI master circuit, and couple the master and slave circuits via an SPI bus would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to implement the master/slave configuration of Nayyar; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, Universal Asynchronous Reception and Transmission (UART), Inter-integrated-circuit (I2C), and Serial Peripheral Interface (SPI); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation 

Regarding claim 12,
Nayyar teaches the invention as discussed and claimed above.

Nayyar further teaches:
the application processor is configured to send the global trigger to the first and second (Fig. 10 – sync signal, [0031] – synchronization signal via an output pin thereof to another IC chip 2… operating in a slave mode)

A modification of Nayyar to send the global trigger to the first and second SPI slave circuits using the SPI bus would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to implement the master/slave configuration of Nayyar; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, Universal Asynchronous Reception and Transmission (UART), Inter-integrated-circuit (I2C), and Serial Peripheral Interface (SPI); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 13,
Nayyar teaches the invention as discussed and claimed above:
wherein the application processor is configured to: program the first offset duration into the first millimeter-wave radar ([0031] – timing of such operations is controlled by an external source (another IC chip 2) that provides the synchronization signal.)

A modification of Nayyar to program offset duration using the SPI bus would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to implement the master/slave configuration of Nayyar; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, Universal Asynchronous Reception and Transmission (UART), Inter-integrated-circuit (I2C), and Serial Peripheral Interface (SPI); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 14,
Nayyar teaches the invention as discussed and claimed above.

Nayyar does not teach:
The system of claim 11, further comprising a printed circuit board (PCB) coupled to the application processor, and to the first and second millimeter-wave radars, wherein the PCB comprises the SPI bus.

Nayyar to implement a printed circuit board (PCB) coupled to the application processor, and to the first and second millimeter-wave radars, wherein the PCB comprises the SPI bus would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to implement the master/slave configuration of Nayyar; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, Universal Asynchronous Reception and Transmission (UART), Inter-integrated-circuit (I2C), and Serial Peripheral Interface (SPI); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 19,
Nayyar teaches the invention as discussed and claimed above:
The system of claim 18, 
wherein the first millimeter-wave radar further comprises a first 
wherein the second millimeter-wave radar further comprises a second 

Nayyar further teaches:
wherein the application processor comprises an ([0069] – radar system 200 can also include a master radar IC chip 206 and K number of slave radar IC chips 208; Fig. 9, element 208)
and wherein the application processor is configured to: program the first offset duration into the first millimeter-wave radar ([0031] – timing of such operations is controlled by an external source (another IC chip 2) that provides the synchronization signal.)

A modification of Nayyar to use SPI slave circuits, a SPI master circuit, couple the master and slave circuits via a SPI bus, and program the offset durations using a SPI bus use would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to implement the master/slave configuration of Nayyar; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, Universal Asynchronous Reception and Transmission (UART), Inter-integrated-circuit (I2C), and Serial Peripheral Interface (SPI); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648      

/Thomas M Hammond  III/Primary Examiner, Art Unit 3648